Title: From James Madison to Thomas Jefferson, 11 May 1794
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. May 11. 1794
Col. Monroe wrote you last week, and I refer to his letter for the state of things up to that date. The H. of Reps. has been since employed chiefly on the new taxes. The Report of the Committee which was the work of a subcommittee in understanding with the Fiscal Department, was filled with a variety of items copied as usual from the British Revenue laws. It particularly included, besides stamp duties, excises on tobacco & sugar manufactured in the U. S. and a tax on carriages as an indirect tax. The aversion to direct taxes which appeared by a vote of seventy odd for rejecting them will saddle us with all those pernicious innovations, without ultimately avoiding direct taxes in addition to them. All opposition to the new excises, tho’ enforced by memorials from the manufacturers was vain. And the tax on carriages succeeded in spite of the Constitution by a majority of twenty, the advocates for the principle being reinforced by the adversaries to luxury. Six of the N. Carolina members were in the majority. This is another proof of the facility with which usurpation triumphs where there is a standing corps always on the watch for favorable conjunctures, and directed by the policy of dividing their honest but undiscerning adversaries. It is very possible however that the authors of these precedents may not be the last to lament them. Some of the motives which they decoyed to their support ought to premonish them of the danger. By breaking down the barriers of the constitution and giving sanction to the idea of sumptuary regulations, wealth may find a precarious defence in the sheild of justice. If luxury, as such, is to be taxed, the greatest of all luxuries, says Payne, is a great estate. Even on the present occasion, it has been found prudent to yield to a tax on transfers of stock in the funds, and in the Banks.
The appointment of Jay continues to undergo the animad[v]ersions of the Press. You will see that the Democratic Societies are beginning to open their batteries upon it. The measure however has had the effect of impeding all legislative measures for extorting redress from G. B. The non-importation bill which passed the H. of Reps. by a great majority, was so instantly & peremptorily rejected in the Senate as an interference with the proposed Mission, that no further efforts of the same type have been seriously contemplated. Clarke did indeed move to insert among the new ways & means an additional duty of 10 perCt. on British manufactures, but the symptoms of desertion soon induced him to withdraw it. A member from N. Carolina afterwards was incautious eno’ to try a discriminating duty on British tonnage and by pushing it to a question with the yeas & nays, placed us in a very feeble minority. Notwithstanding this effect of the Executive measure, there is little serious confidence in its efficacy; and, as involving the appointment of Jay, is the most powerful blow ever suffered by the popularity of the President.
The embargo is Still in force. A member from Connecticut moved a few days ago to abridge its term a few days, as a notification that it would not be continued. A large majority was against taking up the proposition; but how far with a view to adhere to the embargo, I know not. Yesterday a motion was laid on the table by Smith (of S. C) for continuing the embargo to June 25. The motion from that quarter excited surprize: and must be either a fetch at popularity, an insidious thing, or suggested by an idea that the balance of the effects of the embargo is in favor of G. Britain.
There are no late accounts of moment from Europe. Those from the W. Indies, as well with respect to the treatment of our vessels as the effects of the embargo, are so various & contradictory that it is impossible to make any thing of them. Yrs. Affecy.
Js. Madison Jr
